Citation Nr: 1313042	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  03-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow joint disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral elbow tendon disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.
 
3.  Entitlement to service connection for a bilateral shoulder disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a bilateral knee disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a bilateral wrist disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a bilateral ankle disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a cervical spine disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a lumbar spine disability, to include as a result of an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1989 to January 1990, and active duty service from November 1990 to May 1991, including honorable service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for joint pain.  Jurisdiction was subsequently transferred to the Montgomery, Alabama, RO.  

The issue has been expanded as noted on the title page to reflect the medical evidence of record, as well as the Veteran's contention that he was near burning oil wells during his Persian Gulf deployment.  See, e.g., December 2012 VA Examination Report. 

In August 2007, the Veteran testified at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims folder. 

In November 2007, the Board remanded the new and material evidence claim so that the Veteran could be provided with proper VCAA notice.  In November 2009, December 2010, and April 2012, the Board remanded the reopened claim for further development.  It is now returned to the Board. 

There is no indication in the record that the agency of original jurisdiction (AOJ) has developed and adjudicated the Veteran's informal claim of entitlement to total disability based on individual unemployability (TDIU).  Therefore, this claim is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran contends that he has various disabilities, to include as a result of an undiagnosed illness and/or exposure to burning oil wells while serving in the Persian Gulf.  In the alternative, he contends that his various disabilities are secondary to either service-connected PTSD or service-connected headaches.

In December 2012, the Veteran underwent a VA examination.  Although the examiner conducted an examination of the Veteran and provided some opinions, he did not address all possible theories of entitlement of all the claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

For instance, the Veteran maintains that his claimed diagnosed disabilities may be due, at least in part, to his exposure to burning oil wells in the Persian Gulf.  In this regard, the Veteran has testified that he was stationed in Kuwait, Iraq, Bahrain, and Saudi Arabia.  Significantly, however, it is unclear from a review of the claims folder whether the service personnel records that have been obtained and associated with the claims file reflect all of the particular areas in which the Veteran traveled during his service in the Persian Gulf.  Such information is necessary to determine what specific environmental toxins that the Veteran may have been exposed to, including, but not limited to, the burning oil wells.  

Thus, a remand of this appeal is necessary to accord the AOJ an opportunity to procure any additional service personnel records that may be available and that may provide information as to the specific location of the Veteran's service during his Persian Gulf service.  In addition, the AOJ should contact the appropriate Department of Defense agency to obtain any such relevant information.  Such data is necessary to determine the type of potential contaminants to which the Veteran may have been exposed during his service in the Persian Gulf.  See VBA Training Letter 10-03.  

Once a determination is made as to any potential environmental contaminants (including herbicide exposure), the AOJ should obtain an addendum opinion.  The opinion should address any articles submitted by the Veteran regarding a relationship between PTSD and any of his diagnosed disabilities, to include arthritis.  See Sacks v. West, 11 Vet. App. 314 (1998).

In addition, there are outstanding records that need to be obtained.  During the December 2012 VA examination, the Veteran stated that he was treated for joint pain at the Memphis VAMC after discharge.  The Board notes that the claims file contains a print out of appointments at the Memphis VAMC from 2010 to 2012; however, these records were not requested.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to environmental toxins during his service in the Persian Gulf.  He should be asked to provide specific details including dates, places, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of exposure to environmental toxins and that failure to respond may result in adverse action.  

2. Contact the appropriate agencies, including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense agency and request verification of any environmental toxins to which the Veteran may have been exposed during his service in the Persian Gulf.  See VBA Training Letter 10-03.  

3. Obtain from the Memphis VAMC all medical records pertaining to the Veteran's treatment at that facility at any time from May 1991 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

4. After the development requested above has been completed, return the claim file to the VA examiner who conducted the February 2012 examination.  If the February 2012 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiries.  The examiner should be informed of any exposure to environmental toxins that has (have) been conceded to the Veteran (pursuant to completion of the instructions set forth at paragraphs 1 and 2 of this Remand).  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  

The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should provide the following opinions:

(a) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any diagnosed shoulder, elbow, knee, wrist, cervical spine, or lumbar spine disorder had clinical onset in service or is otherwise related to active service (including any conceded hazardous environmental exposure during the Veteran's service in the Persian Gulf)?  In answering this question, the examiner should address the medical history report accompanying the September 1994 Reserve examination report, wherein the Veteran checked the "yes" box for "swollen or tender joints."

(b) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any diagnosed shoulder, elbow, knee, wrist, cervical spine, or lumbar spine disorder was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service connected PTSD?  [If the Veteran is found to have a disability that is aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  In answering this question, the examiner should address any articles submitted by the Veteran.

(c) Are any symptoms associated with the Veteran's ankles manifested by a degree of 10 percent or more?  In addressing this matter, the examiner(s) should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

A full and complete rationale is required for all conclusions reached.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



